 

Exhibit 10.1

IMAGEWARE SYSTEMS, INC.

CHANGE OF CONTROL AND SEVERANCE BENEFITS AGREEMENT

This Change of Control and Severance Benefits Agreement (the “Agreement”) is
made and entered into effective as of ___________, 2005 (the “Effective Date”),
by and between Mr. Charles AuBuchon (the “Executive”) and ImageWare Systems,
Inc., a California corporation (the “Company”).  Certain capitalized terms used
in this Agreement are defined in Section 1 below.

R E C I T A L S

A.            WHEREAS, Executive is currently employed by the Company and has
made and is expected to continue to make major contributions to the short- and
long-term profitability, growth and financial strength of the Company;

B.            WHEREAS, the Company wishes to provide additional inducement for
the Executive to remain in the ongoing employ of the Company;

C.            WHEREAS, the Board believes that it is in the best interests of
the Company and its shareholders to provide the Executive with an incentive to
continue his employment and to maximize the value of the Company upon a Change
of Control for the benefit of its shareholders; and

D.            WHEREAS, in order to provide the Executive with enhanced financial
security and sufficient encouragement to remain with the Company notwithstanding
the possibility of a Change of Control, the Board believes that it is imperative
to provide the Executive with certain severance benefits upon the Executive’s
termination of employment following a Change of Control.

AGREEMENT

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:


1.     DEFINITION OF TERMS.  THE FOLLOWING TERMS REFERRED TO IN THIS AGREEMENT
SHALL HAVE THE FOLLOWING MEANINGS:


(A)   BASE SALARY.  “BASE SALARY” MEANS EXECUTIVE’S ANNUAL BASE SALARY AS IN
EFFECT DURING THE LAST REGULARLY SCHEDULED PAYROLL PERIOD IMMEDIATELY PRECEDING
THE EFFECTIVE DATE OF EXECUTIVE’S TERMINATION DUE TO AN INVOLUNTARY TERMINATION.


(B)   CAL-COBRA.  “CAL-COBRA” MEANS THE CALIFORNIA CONTINUATION BENEFITS
REPLACEMENT ACT.

 

--------------------------------------------------------------------------------


 


(C)   CAUSE.  “CAUSE” SHALL MEAN ANY OF THE FOLLOWING: (I) THE COMMISSION OF AN
ACT OF FRAUD, EMBEZZLEMENT OR MATERIAL DISHONESTY WHICH IS INTENDED TO RESULT IN
SUBSTANTIAL PERSONAL ENRICHMENT OF THE EXECUTIVE; (II) EXECUTIVE’S CONVICTION
OF, OR PLEA OF NOLO CONTENDERE TO A FELONY; (III) EXECUTIVE’S GROSS NEGLIGENCE
OR BREACH OF FIDUCIARY DUTY THAT IS MATERIALLY INJURIOUS TO THE COMPANY; (IV) A
MATERIAL BREACH OF THE EXECUTIVE’S PROPRIETARY INFORMATION AGREEMENT THAT IS
MATERIALLY INJURIOUS TO THE COMPANY; (V) EXECUTIVE’S (1) WILLFUL AND MATERIAL
FAILURE TO PERFORM HIS DUTIES AS AN OFFICER OR EMPLOYEE OF THE COMPANY OR A
MATERIAL BREACH OF THIS AGREEMENT AND (2) FAILURE TO “CURE” ANY SUCH FAILURE OR
BREACH WITHIN THIRTY (30) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM THE COMPANY
DELINEATING THE SPECIFIC ACTS THAT CONSITUTED SUCH BREACH AND THE SPECIFIC
ACTIONS NECESSARY, IF ANY, TO “CURE” SUCH FAILURE OR BREACH; OR (VI) A VIOLATION
OF A MATERIAL COMPANY POLICY, INCLUDING INSIDER TRADING, THAT IS EITHER
MATERIALLY INJURIOUS TO THE COMPANY OR RESULTS IN SUBSTANTIAL HARM TO THE
COMPANY’S REPUTATION.


(D)   CHANGE OF CONTROL.  “CHANGE OF CONTROL” SHALL MEAN THE OCCURRENCE OF ANY
OF THE FOLLOWING EVENTS:


(I)    THE DATE ON WHICH ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D)
AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”)) OBTAINS “BENEFICIAL OWNERSHIP” (AS DEFINED IN RULE 13D-3 OF THE EXCHANGE
ACT) OR A PECUNIARY INTEREST IN FIFTY PERCENT (50%) OR MORE OF THE COMBINED
VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES (“VOTING STOCK”);


(II)   THE CONSUMMATION OF A MERGER, CONSOLIDATION, REORGANIZATION, OR SIMILAR
TRANSACTION OTHER THAN A TRANSACTION: (1) IN WHICH SUBSTANTIALLY ALL OF THE
HOLDERS OF THE COMPANY’S VOTING STOCK HOLD OR RECEIVE DIRECTLY OR INDIRECTLY
FIFTY PERCENT (50%) OR MORE OF THE VOTING STOCK OF THE RESULTING ENTITY OR A
PARENT COMPANY THEREOF, IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP
OF THE COMPANY IMMEDIATELY PRIOR TO THE TRANSACTION; OR (2) IN WHICH THE HOLDERS
OF THE COMPANY’S CAPITAL STOCK IMMEDIATELY BEFORE SUCH TRANSACTION WILL,
IMMEDIATELY AFTER SUCH TRANSACTION, HOLD AS A GROUP ON A FULLY DILUTED BASIS THE
ABILITY TO ELECT AT LEAST A MAJORITY OF THE DIRECTORS OF THE SURVIVING
CORPORATION (OR A PARENT COMPANY);


(III)  THERE IS CONSUMMATED A SALE, LEASE, EXCLUSIVE LICENSE, OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF THE
COMPANY AND ITS SUBSIDIARIES, OTHER THAN A SALE, LEASE, LICENSE, OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF THE
COMPANY AND ITS SUBSIDIARIES TO AN ENTITY, FIFTY PERCENT (50%) OR MORE OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY
STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE, LEASE, LICENSE, OR
OTHER DISPOSITION; OR


(IV)  INDIVIDUALS WHO, ON THE DATE THIS PLAN IS ADOPTED BY THE BOARD, ARE
DIRECTORS (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A
MAJORITY OF THE DIRECTORS; PROVIDED, HOWEVER, THAT IF THE APPOINTMENT OR
ELECTION (OR NOMINATION FOR ELECTION) OF ANY NEW DIRECTOR WAS APPROVED OR
RECOMMENDED BY A MAJORITY VOTE OF THE MEMBERS OF THE INCUMBENT

 

2

--------------------------------------------------------------------------------



 


BOARD THEN STILL IN OFFICE, SUCH NEW MEMBER SHALL, FOR PURPOSES OF THIS PLAN, BE
CONSIDERED AS A MEMBER OF THE INCUMBENT BOARD.


(E)   COBRA.  “COBRA” MEANS THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT
OF 1985, AS AMENDED.


(F)    CODE.  “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(G)   DISABILITY. “DISABILITY” MEANS A PHYSICAL OR MENTAL CONDITION OF EXECUTIVE
THAT, IN THE GOOD FAITH JUDGMENT OF THE COMPANY, BASED UPON CERTIFICATION BY A
LICENSED PHYSICIAN REASONABLY ACCEPTABLE TO EXECUTIVE, OR EXECUTIVE’S
REPRESENTATIVE, AND THE COMPANY, (I) PREVENTS EXECUTIVE FROM BEING ABLE TO
PERFORM THE SERVICES REQUIRED BY HIS OR HER POSITION WITH THE COMPANY, (II)
HAS CONTINUED FOR A PERIOD OF AT LEAST SIX (6) MONTHS DURING ANY PERIOD OF
TWELVE (12) CONSECUTIVE MONTHS AND (III) IS EXPECTED TO CONTINUE.


(H)   INVOLUNTARY TERMINATION.  “INVOLUNTARY TERMINATION” SHALL MEAN (I) ANY
TERMINATION OF THE EXECUTIVE BY THE COMPANY WHICH IS NOT EFFECTED FOR CAUSE OR
ANY PURPORTED TERMINATION OF THE EXECUTIVE BY THE COMPANY WHICH IS EFFECTED FOR
CAUSE BUT FOR WHICH THE GROUNDS RELIED UPON ARE NOT VALID; OR (II) THE FAILURE
OF THE COMPANY TO OBTAIN THE ASSUMPTION OF THIS AGREEMENT BY ANY SUCCESSORS
CONTEMPLATED IN SECTION 8 BELOW.


(I)    TERMINATION DATE.  “TERMINATION DATE” SHALL MEAN THE EFFECTIVE DATE OF
ANY NOTICE OF TERMINATION DELIVERED BY ONE PARTY TO THE OTHER HEREUNDER.


2.     TERM OF AGREEMENT.  THE TERM OF THIS AGREEMENT (THE “TERM”) SHALL
COMMENCE ON THE EFFECTIVE DATE AND SHALL CONTINUE UNTIL THE THIRD ANNIVERSARY OF
THE EFFECTIVE DATE;  PROVIDED, HOWEVER, THAT (I) IF THE PAYMENT OF BENEFITS HAS
BEEN TRIGGERED PURSUANT TO THIS AGREEMENT, THE TERM SHALL EXPIRE ON THE DATE
THAT ALL OBLIGATIONS OF THE PARTIES HERETO UNDER THIS AGREEMENT HAVE BEEN
SATISFIED; (II) IF A CHANGE OF CONTROL HAS OCCURRED, THE TERM SHALL EXPIRE ON
THE FIRST ANNIVERSARY OF THE CLOSE OF A CHANGE OF CONTROL (UNLESS BENEFITS ARE
TRIGGERED PRIOR TO SUCH FIRST ANNIVERSARY) OR (III) IF EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY IS TERMINATED BY THE COMPANY FOR CAUSE OR EXECUTIVE VOLUNTARILY
TERMINATES EMPLOYMENT AND SUCH TERMINATION DOES NOT QUALIFY AS AN INVOLUNTARY
TERMINATION, THEN THE TERM SHALL EXPIRE AS OF THE DATE OF SUCH TERMINATION.    
IF THE AGREEMENT IS NOT EXTENDED IN WRITING BY THE PARTIES PRIOR TO THE
EXPIRATION OF THE TERM, THE AGREEMENT WILL TERMINATE AND BE OF NO FURTHER FORCE
OR EFFECT AT THE END OF THE TERM.


3.     AT-WILL EMPLOYMENT.  NOTHING IN THIS AGREEMENT ALTERS THE AT-WILL NATURE
OF EXECUTIVE’S EMPLOYMENT.  EITHER THE COMPANY OR THE EXECUTIVE CAN TERMINATE
THE EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR
WITHOUT ADVANCE NOTICE.  THIS AT-WILL EMPLOYMENT RELATIONSHIP CAN ONLY BE
MODIFIED IN A WRITING SIGNED BY EXECUTIVE AND A DULY AUTHORIZED COMPANY
REPRESENTATIVE.

 

3

--------------------------------------------------------------------------------


 


4.     SEVERANCE BENEFITS.


(A)   TERMINATION OF EMPLOYMENT PRIOR TO A CHANGE OF CONTROL.  IN THE EVENT OF
THE (X) EXECUTIVE’S INVOLUNTARY TERMINATION AT ANY TIME PRIOR TO THE CLOSE OF A
CHANGE OF CONTROL, AND; (Y) EXECUTIVE SIGNING A RELEASE OF CLAIMS (SUBSTANTIALLY
IN THE FORM ATTACHED HERETO AS EXHIBIT A AND WHICH ONLY MAY BE REVISED AS
REQUIRED TO ENSURE THE RELEASE IS LEGALLY ENFORCEABLE), THEN EXECUTIVE SHALL BE
ENTITLED TO THE FOLLOWING SEVERANCE BENEFITS:


(I)    SIX (6) MONTHS OF EXECUTIVE’S BASE SALARY, LESS APPLICABLE WITHHOLDING,
PAYABLE IN A LUMP SUM WITHIN THIRTY (30) DAYS OF THE INVOLUNTARY TERMINATION;


(II)   THE SAME LEVEL OF HEALTH (I.E., MEDICAL, VISION AND DENTAL) COVERAGE AND
BENEFITS AS IN EFFECT FOR THE EXECUTIVE ON THE DAY IMMEDIATELY PRECEDING THE DAY
OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT (I) THE
EXECUTIVE CONSTITUTES A QUALIFIED BENEFICIARY, AS DEFINED IN SECTION 4980B(G)(1)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED; AND (II) EXECUTIVE ELECTS
CONTINUATION COVERAGE PURSUANT TO COBRA, WITHIN THE TIME PERIOD PRESCRIBED
PURSUANT TO COBRA.  THE COMPANY SHALL CONTINUE TO PROVIDE EXECUTIVE WITH HEALTH
COVERAGE UNTIL THE EARLIEST OF (I) THE DATE EXECUTIVE IS NO LONGER ELIGIBLE TO
RECEIVE CONTINUATION COVERAGE PURSUANT TO COBRA, (II) SIX (6) MONTHS FROM THE
TERMINATION DATE OR (III) THE DATE ON WHICH EXECUTIVE OBTAINS COMPARABLE HEALTH
COVERAGE.  EXECUTIVE SHALL NOTIFY THE COMPANY PROMPTLY AFTER EXECUTIVE OBTAINS
ALTERNATIVE HEALTH COVERAGE AND THE COMPANY SHALL DETERMINE, IN ITS SOLE
DISCRETION, IF SUCH HEALTH COVERAGE IS COMPARABLE.


(B)   TERMINATION OF EMPLOYMENT AFTER THE CHANGE OF CONTROL.  IN THE EVENT OF
THE (X) EXECUTIVE’S INVOLUNTARY TERMINATION AT ANY TIME WITHIN TWELVE (12)
MONTHS AFTER THE CLOSE OF A CHANGE OF CONTROL, AND; (Y) EXECUTIVE SIGNING A
RELEASE OF CLAIMS (SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A AND
WHICH ONLY MAY BE REVISED AS REQUIRED TO ENSURE THE RELEASE IS LEGALLY
ENFORCEABLE), THEN EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING SEVERANCE
BENEFITS:


(I)    SIX (6) MONTHS OF EXECUTIVE’S BASE SALARY AS IN EFFECT AS OF THE DATE OF
SUCH TERMINATION, LESS APPLICABLE WITHHOLDING, PAYABLE IN A LUMP SUM WITHIN
THIRTY (30) DAYS OF THE INVOLUNTARY TERMINATION;


(II)   ALL STOCK OPTIONS GRANTED BY THE COMPANY TO THE EXECUTIVE PRIOR TO THE
CHANGE OF CONTROL SHALL BECOME FULLY VESTED AND EXERCISABLE AS OF THE DATE OF
THE TERMINATION TO THE EXTENT SUCH STOCK OPTIONS ARE OUTSTANDING AND
UNEXERCISABLE AT THE TIME OF SUCH TERMINATION AND ALL STOCK SUBJECT TO A RIGHT
OF REPURCHASE BY THE COMPANY (OR ITS SUCCESSOR) THAT WAS PURCHASED PRIOR TO THE
CHANGE OF CONTROL SHALL HAVE SUCH RIGHT OF REPURCHASE LAPSE WITH RESPECT TO ALL
OF THE SHARES; AND


(III)  THE SAME LEVEL OF HEALTH (I.E., MEDICAL, VISION AND DENTAL) COVERAGE AND
BENEFITS AS IN EFFECT FOR THE EXECUTIVE ON THE DAY IMMEDIATELY PRECEDING THE DAY
OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT (I) THE
EXECUTIVE CONSTITUTES A QUALIFIED BENEFICIARY, AS DEFINED IN SECTION 4980B(G)(1)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED; AND  (II) EXECUTIVE ELECTS
CONTINUATION COVERAGE PURSUANT TO COBRA, WITHIN THE TIME PERIOD PRESCRIBED
PURSUANT TO COBRA.  THE COMPANY SHALL CONTINUE TO PROVIDE EXECUTIVE WITH HEALTH
COVERAGE UNTIL THE EARLIEST OF (I) THE DATE EXECUTIVE IS NO LONGER ELIGIBLE TO
RECEIVE CONTINUATION

 

4

--------------------------------------------------------------------------------


 


COVERAGE PURSUANT TO COBRA, (II) SIX (6) MONTHS FROM THE TERMINATION DATE OR
(III) THE DATE ON WHICH EXECUTIVE OBTAINS COMPARABLE HEALTH COVERAGE.  EXECUTIVE
SHALL NOTIFY THE COMPANY PROMPTLY AFTER EXECUTIVE OBTAINS ALTERNATIVE HEALTH
COVERAGE AND THE COMPANY SHALL DETERMINE, IN ITS SOLE DISCRETION, IF SUCH HEALTH
COVERAGE IS COMPARABLE.


(C)   TERMINATION OTHER THAN AS A RESULT OF AN INVOLUNTARY TERMINATION.  IF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES OTHER THAN AS A RESULT OF AN
INVOLUNTARY TERMINATION, THEN THE EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE
SEVERANCE OR OTHER BENEFITS HEREUNDER, BUT MAY BE ELIGIBLE FOR THOSE BENEFITS
(IF ANY) AS MAY THEN BE ESTABLISHED UNDER THE COMPANY’S THEN EXISTING SEVERANCE
AND BENEFITS PLANS AND POLICIES AT THE TIME OF SUCH TERMINATION.


(D)   ACCRUED WAGES AND VACATION; EXPENSES.  WITHOUT REGARD TO THE REASON FOR,
OR THE TIMING OF, EXECUTIVE’S TERMINATION OF EMPLOYMENT:  (I) THE COMPANY SHALL
PAY THE EXECUTIVE ANY UNPAID BASE SALARY DUE FOR PERIODS PRIOR TO THE
TERMINATION DATE; (II) THE COMPANY SHALL PAY THE EXECUTIVE ALL OF THE
EXECUTIVE’S ACCRUED AND UNUSED VACATION THROUGH THE TERMINATION DATE; AND
(III) FOLLOWING SUBMISSION OF PROPER EXPENSE REPORTS BY THE EXECUTIVE, THE
COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL EXPENSES REASONABLY AND
NECESSARILY INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE BUSINESS OF THE
COMPANY PRIOR TO THE TERMINATION DATE.  THESE PAYMENTS SHALL BE MADE PROMPTLY
UPON TERMINATION AND WITHIN THE PERIOD OF TIME MANDATED BY LAW.


(E)   TERMINATION ON ACCOUNT OF DEATH.  IN NO EVENT SHALL A TERMINATION ON
ACCOUNT OF EXECUTIVE’S DEATH ENTITLE EXECUTIVE OR ANY OF HIS OR HER HEIRS OR
BENEFICIARIES TO ANY BENEFITS UNDER THIS AGREEMENT.


(F)    TERMINATION OF BENEFITS.  BENEFITS UNDER THIS AGREEMENT SHALL TERMINATE
IMMEDIATELY IF EXECUTIVE, AT ANY TIME, VIOLATES ANY PROPRIETARY INFORMATION OR
CONFIDENTIALITY OBLIGATION TO THE COMPANY.


(G)   TERMINATION OF CERTAIN OTHER BENEFITS.  ALL OTHER BENEFITS (SUCH AS 401(K)
PLAN COVERAGE) SHALL TERMINATE AS OF THE TERMINATION DATE.


(H)   NON-DUPLICATION OF BENEFITS.  EXECUTIVE IS NOT ELIGIBLE TO RECEIVE
BENEFITS UNDER THIS AGREEMENT MORE THAN ONE TIME.


(I)    HEALTH BENEFITS UNDER COBRA AND CAL-COBRA.  NO PROVISION OF THIS
AGREEMENT SHALL AFFECT THE CONTINUATION COVERAGE RULES UNDER COBRA OR CAL-COBRA,
EXCEPT THAT THE COMPANY’S PAYMENT OF ANY APPLICABLE INSURANCE PREMIUMS SHALL BE
CREDITED AS A PAYMENT BY EXECUTIVE FOR PURPOSES OF EXECUTIVE’S PAYMENT REQUIRED
UNDER COBRA OR CAL-COBRA.  THEREFORE, THE PERIOD DURING WHICH EXECUTIVE MAY
ELECT TO CONTINUE THE COMPANY’S GROUP MEDICAL COVERAGE AT EXECUTIVE’S OWN
EXPENSE UNDER COBRA OR CAL-COBRA, THE LENGTH OF TIME DURING WHICH COBRA OR
CAL-COBRA COVERAGE WILL BE MADE AVAILABLE TO EXECUTIVE, AND ALL OTHER RIGHTS AND
OBLIGATIONS OF EXECUTIVE UNDER COBRA OR CAL-COBRA (EXCEPT THE OBLIGATION TO PAY
INSURANCE PREMIUMS THAT THE COMPANY PAYS DURING THE PERIOD SET FORTH IN THIS
AGREEMENT) SHALL BE APPLIED IN THE SAME MANNER THAT SUCH RULES WOULD APPLY IN
THE ABSENCE OF THIS AGREEMENT.  AT THE CONCLUSION OF THE PERIOD DURING

 

5

--------------------------------------------------------------------------------


 


WHICH THE COMPANY WILL PAY A PORTION OF THE PREMIUMS FOR EXECUTIVE’S GROUP
MEDICAL, DENTAL AND VISION COVERAGE, EXECUTIVE SHALL BE RESPONSIBLE FOR THE
ENTIRE PAYMENT OF PREMIUMS REQUIRED UNDER COBRA OR CAL-COBRA FOR THE DURATION OF
THE COBRA OR CAL-COBRA PERIOD.  FOR PURPOSES OF THIS SECTION, APPLICABLE
PREMIUMS THAT WILL BE PAID BY THE COMPANY SHALL NOT INCLUDE ANY AMOUNTS PAYABLE
BY EXECUTIVE UNDER AN INTERNAL REVENUE CODE SECTION 125 HEALTH CARE
REIMBURSEMENT PLAN, WHICH AMOUNTS, IF ANY, ARE THE SOLE RESPONSIBILITY OF
EXECUTIVE.


5.     LIMITATION ON PAYMENTS.  IN THE EVENT THAT THE SEVERANCE AND OTHER
BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE TO THE EXECUTIVE
(I) CONSTITUTE “PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE
CODE, AND (II) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE
CODE (THE “EXCISE TAX”), THEN EXECUTIVE’S BENEFITS UNDER THIS AGREEMENT SHALL BE
REDUCED TO THE EXTENT NECESSARY SO THAT NO PORTION OF THE BENEFITS DELIVERED TO
EXECUTIVE WOULD BE SUBJECT TO THE EXCISE TAX (THE “ADJUSTED AMOUNT”).

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change in Control shall perform the
foregoing calculations.  If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Company shall appoint a nationally recognized.
accounting firm to make the determinations required hereunder (the
“Accountants”).  The Company shall bear all expenses with respect to the
determinations by the Accountants required to be made hereunder.

For purposes of making the calculations required by this Section, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code.  The Company
and the Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section.

The Accountants shall provide their calculations, together with detailed
supporting documentation, to the Company and Executive within fifteen (15)
calendar days after the date on which Executive’s right to benefits pursuant to
this Agreement is triggered (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive.  If the
Accountants determine that no Excise Tax is payable with respect to the benefits
provided pursuant to this Agreement, either before or after the application of
the Adjusted Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such benefits and payments.  Any good faith determinations of the
Accountants made hereunder shall be final, binding and conclusive upon the
Company and Executive.


6.     CERTAIN REDUCTIONS AND OFFSETS.    THE COMPANY, IN ITS SOLE DISCRETION,
SHALL HAVE THE AUTHORITY TO REDUCE EXECUTIVE’S SEVERANCE BENEFITS, IN WHOLE OR
IN PART, BY ANY OTHER SEVERANCE BENEFITS, PAY IN LIEU OF NOTICE, OR OTHER
SIMILAR BENEFITS PAYABLE TO EXECUTIVE BY THE COMPANY THAT BECOME PAYABLE IN
CONNECTION WITH EXECUTIVE’S TERMINATION OF EMPLOYMENT PURSUANT TO (I) ANY
APPLICABLE LEGAL REQUIREMENT, INCLUDING, WITHOUT LIMITATION, THE WORKER
ADJUSTMENT AND RETRAINING

 

6

--------------------------------------------------------------------------------


 


NOTIFICATION ACT, (II) A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY, OR
(III) ANY COMPANY POLICY OR PRACTICE PROVIDING FOR EXECUTIVE TO REMAIN ON THE
PAYROLL FOR A LIMITED PERIOD OF TIME AFTER BEING GIVEN NOTICE OF THE TERMINATION
OF EXECUTIVE’S EMPLOYMENT.  THE BENEFITS PROVIDED UNDER THIS AGREEMENT ARE
INTENDED TO SATISFY, IN WHOLE OR IN PART, ANY AND ALL STATUTORY OBLIGATIONS THAT
MAY ARISE OUT OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, AND THE COMPANY SHALL SO
CONSTRUE AND ENFORCE THE TERMS OF THIS AGREEMENT.  THE COMPANY’S DECISION TO
APPLY SUCH REDUCTIONS TO THE SEVERANCE BENEFITS OF ONE EXECUTIVE AND THE AMOUNT
OF SUCH REDUCTIONS SHALL IN NO WAY OBLIGATE THE COMPANY TO APPLY THE SAME
REDUCTIONS IN THE SAME AMOUNTS TO THE SEVERANCE BENEFITS OF ANY OTHER EXECUTIVE,
EVEN IF SIMILARLY SITUATED.  IN THE COMPANY’S SOLE DISCRETION, SUCH REDUCTIONS
MAY BE APPLIED ON A RETROACTIVE BASIS, WITH SEVERANCE BENEFITS PREVIOUSLY PAID
BEING RECHARACTERIZED AS PAYMENTS PURSUANT TO THE COMPANY’S STATUTORY
OBLIGATION.


7.     MITIGATION.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, EXECUTIVE
SHALL NOT BE REQUIRED TO MITIGATE DAMAGES OR THE AMOUNT OF ANY PAYMENT PROVIDED
UNDER THIS AGREEMENT BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR SHALL THE
AMOUNT OF ANY PAYMENT PROVIDED FOR UNDER THIS AGREEMENT BE REDUCED BY ANY
COMPENSATION EARNED BY EXECUTIVE AS A RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER
OR BY ANY RETIREMENT BENEFITS RECEIVED BY EXECUTIVE AFTER THE TERMINATION DATE
WHERE EXECUTIVE’S TERMINATION.


8.     SUCCESSORS.


(A)   COMPANY’S SUCCESSORS.  ANY SUCCESSOR TO THE COMPANY (WHETHER DIRECT OR
INDIRECT AND WHETHER BY PURCHASE, LEASE, MERGER, CONSOLIDATION, LIQUIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND/OR ASSETS
SHALL ASSUME THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT AND AGREE EXPRESSLY
TO PERFORM THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT IN THE SAME MANNER AND
TO THE SAME EXTENT AS THE COMPANY WOULD BE REQUIRED TO PERFORM SUCH OBLIGATIONS
IN THE ABSENCE OF A SUCCESSION.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM
“COMPANY” SHALL INCLUDE ANY SUCCESSOR TO THE COMPANY’S BUSINESS AND/OR ASSETS
WHICH EXECUTES AND DELIVERS THE ASSUMPTION AGREEMENT DESCRIBED IN THIS
SUBSECTION (A) OR WHICH BECOMES BOUND BY THE TERMS OF THIS AGREEMENT BY
OPERATION OF LAW.


(B)   EXECUTIVE’S SUCCESSORS.    WITHOUT THE WRITTEN CONSENT OF THE COMPANY,
EXECUTIVE SHALL NOT ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHT OR OBLIGATION
UNDER THIS AGREEMENT TO ANY OTHER PERSON OR ENTITY. NOTWITHSTANDING THE
FOREGOING, THE TERMS OF THIS AGREEMENT AND ALL RIGHTS OF EXECUTIVE HEREUNDER
SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, EXECUTIVE’S PERSONAL OR
LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.


9.     NOTICES.


(A)   GENERAL.  NOTICES AND ALL OTHER COMMUNICATIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN
PERSONALLY DELIVERED OR WHEN MAILED BY U.S. REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED AND POSTAGE PREPAID.  IN THE CASE OF THE EXECUTIVE, MAILED
NOTICES SHALL BE ADDRESSED TO HIM AT THE HOME ADDRESS WHICH HE MOST RECENTLY
COMMUNICATED TO THE COMPANY IN WRITING.  IN THE CASE OF THE COMPANY, MAILED
NOTICES SHALL

 

7

--------------------------------------------------------------------------------


 


BE ADDRESSED TO ITS CORPORATE HEADQUARTERS, AND ALL NOTICES SHALL BE DIRECTED TO
THE ATTENTION OF ITS SECRETARY.


(B)   NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY FOR CAUSE OR BY THE
EXECUTIVE AS A RESULT OF A VOLUNTARY RESIGNATION OR AN INVOLUNTARY TERMINATION
SHALL BE COMMUNICATED BY A NOTICE OF TERMINATION TO THE OTHER PARTY HERETO GIVEN
IN ACCORDANCE WITH THIS SECTION.  SUCH NOTICE SHALL INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, SHALL SET FORTH IN
REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR
TERMINATION UNDER THE PROVISION SO INDICATED, AND SHALL SPECIFY THE TERMINATION
DATE (WHICH SHALL BE NOT MORE THAN 30 DAYS AFTER THE GIVING OF SUCH NOTICE). 
THE FAILURE BY THE EXECUTIVE TO INCLUDE IN THE NOTICE ANY FACT OR CIRCUMSTANCE
WHICH CONTRIBUTES TO A SHOWING OF INVOLUNTARY TERMINATION SHALL NOT WAIVE ANY
RIGHT OF THE EXECUTIVE HEREUNDER OR PRECLUDE THE EXECUTIVE FROM ASSERTING SUCH
FACT OR CIRCUMSTANCE IN ENFORCING HIS RIGHTS HEREUNDER.


10.   ARBITRATION.


(A)   TO ENSURE THE RAPID AND ECONOMICAL RESOLUTION OF DISPUTES WHICH ARISE IN
CONNECTION WITH THIS AGREEMENT, EMPLOYEE AND THE COMPANY AGREE THAT ANY DISPUTE
OR CONTROVERSY ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS
AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH,
OR TERMINATION THEREOF, WILL BE RESOLVED TO THE FULLEST EXTENT PERMITTED BY LAW
BY FINAL AND BINDING CONFIDENTIAL ARBITRATION HELD IN SAN DIEGO, CALIFORNIA
THROUGH JUDICIAL ARBITRATION AND MEDIATION SERVICES/ENDISPUTE, INC. (“JAMS”)
UNDER ITS RULES AND PROCEDURES FOR ARBITRATION OF EMPLOYMENT DISPUTES; PROVIDED,
HOWEVER, THAT (I) THE ARBITRATOR SHALL HAVE THE AUTHORITY TO COMPEL ADEQUATE
DISCOVERY FOR THE RESOLUTION OF THE DISPUTE AND TO AWARD SUCH RELIEF AS WOULD
OTHERWISE BE PERMITTED BY LAW; (II) THE ARBITRATOR SHALL ISSUE A WRITTEN
ARBITRATION DECISION INCLUDING THE ARBITRATOR’S ESSENTIAL FINDINGS AND
CONCLUSIONS AND A STATEMENT OF THE AWARD; AND (III) EITHER PARTY MAY OBTAIN
INJUNCTIVE RELIEF FROM A COURT IF NECESSARY TO PREVENT IRREPARABLE DAMAGE PRIOR
TO A FINAL DECISION UNDER ARBITRATION OR IN SITUATIONS WHERE THE ARBITRATOR
LACKS AUTHORITY TO ISSUE INJUNCTIVE RELIEF.  JAMS WILL PROVIDE A LIST OF FIVE
ARBITRATORS FROM WHICH BOTH PARTIES MAY ELIMINATE TWO TO OBTAIN THE FINAL
ARBITRATOR.  BOTH THE EXECUTIVE AND THE COMPANY SHALL BE ENTITLED TO ALL RIGHTS
AND REMEDIES THAT EITHER THE EXECUTIVE OR THE COMPANY WOULD BE ENTITLED TO
PURSUE IN A COURT OF LAW.  BY AGREEING TO THIS ARBITRATION PROCEDURE, BOTH
PARTIES WAIVE THE RIGHT TO A TRIAL BY JURY OR BY A COURT OR TO AN ADMINISTRATIVE
PROCEEDING.  NOTHING IN THIS AGREEMENT SHOULD BE CONSTRUED AS RESTRICTING
EXECUTIVE’S ACCESS OR RESORT TO THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION. 
THE COMPANY SHALL PAY ALL ARBITRATION FEES IN EXCESS OF THE AMOUNT OF COURT FEES
THAT EXECUTIVE WOULD BE REQUIRED TO PAY IF THE DISPUTE WERE DECIDED IN A COURT
OF LAW.


(B)   THE ARBITRATOR(S) WILL APPLY CALIFORNIA LAW TO THE MERITS OF ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO RULES OF CONFLICTS OF LAW.  THE ARBITRATION
PROCEEDINGS WILL BE GOVERNED BY FEDERAL ARBITRATION LAW AND BY THE RULES,
WITHOUT REFERENCE TO STATE ARBITRATION LAW.  EXECUTIVE HEREBY CONSENTS TO THE
PERSONAL JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN CALIFORNIA  FOR
ANY ACTION OR PROCEEDING ARISING FROM OR RELATING TO THE AGREEMENT OR RELATING
TO ANY ARBITRATION IN WHICH THE PARTIES ARE PARTICIPANTS.

 

8

--------------------------------------------------------------------------------


 


(C)   THE PARTIES MAY APPLY TO ANY COURT OF COMPETENT JURISDICTION FOR A
TEMPORARY RESTRAINING ORDER, PRELIMINARY INJUNCTION, OR OTHER INTERIM OR
CONSERVATORY RELIEF, AS NECESSARY, WITHOUT BREACH OF THE ARBITRATION AGREEMENT
AND WITHOUT ABRIDGEMENT OF THE POWERS OF THE ARBITRATOR.


(D)   EXECUTIVE HAS READ AND UNDERSTANDS THE SECTION, WHICH DISCUSSES
ARBITRATION.  EXECUTIVE UNDERSTANDS THAT BY SIGNING THE AGREEMENT, BOTH PARTIES
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THE AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION (EXCEPT AS PROVIDED IN
SECTION 10(C) ABOVE, AND THAT THE ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT
LIMITED TO, DISCRIMINATION CLAIMS.


(E)   EXECUTIVE UNDERSTANDS THAT NOTHING IN THIS SECTION MODIFIES EXECUTIVE’S
AT-WILL EMPLOYMENT STATUS.  EITHER EXECUTIVE OR THE COMPANY CAN TERMINATE THE
EMPLOYMENT RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


11.   CODE SECTION 409A.  THE PARTIES AGREE TO AMEND THIS AGREEMENT TO THE
EXTENT NECESSARY TO AVOID IMPOSITION OF ANY ADDITIONAL TAX OR INCOME RECOGNITION
PRIOR TO ACTUAL PAYMENT TO EXECUTIVE UNDER CODE SECTION 409A AND ANY TEMPORARY
OR FINAL TREASURY REGULATIONS AND IRS GUIDANCE THEREUNDER.


12.   MISCELLANEOUS PROVISIONS.


(A)   NO DUTY TO MITIGATE.  THE EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT CONTEMPLATED BY THIS AGREEMENT, NOR SHALL ANY SUCH PAYMENT
BE REDUCED BY ANY EARNINGS THAT THE EXECUTIVE MAY RECEIVE FROM ANY OTHER SOURCE.


(B)   WAIVER.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED, WAIVED OR
DISCHARGED UNLESS THE MODIFICATION, WAIVER OR DISCHARGE IS AGREED TO IN WRITING
AND SIGNED BY THE EXECUTIVE AND BY AN AUTHORIZED OFFICER OF THE COMPANY (OTHER
THAN THE EXECUTIVE).  NO WAIVER BY EITHER PARTY OF ANY BREACH OF, OR OF
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT BY THE OTHER PARTY
SHALL BE CONSIDERED A WAIVER OF ANY OTHER CONDITION OR PROVISION OR OF THE SAME
CONDITION OR PROVISION AT ANOTHER TIME.


(C)   INTEGRATION.  THIS AGREEMENT AND ANY OUTSTANDING STOCK OPTION AGREEMENTS
AND RESTRICTED STOCK PURCHASE AGREEMENTS REPRESENT THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AS TO THE SUBJECT MATTER HEREIN AND SUPERSEDE
ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT
TO ANY CONFLICT BETWEEN THIS AGREEMENT AND ANY STOCK OPTION AGREEMENT OR
RESTRICTED STOCK PURCHASE AGREEMENT THIS AGREEMENT SHALL PREVAIL.

 

9

--------------------------------------------------------------------------------


 


(D)   CHOICE OF LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL SUBSTANTIVE LAWS, BUT NOT
THE CONFLICTS OF LAW RULES, OF THE STATE OF CALIFORNIA.


(E)   SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OR
PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION HEREOF, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


(F)    EMPLOYMENT TAXES.  ALL PAYMENTS MADE PURSUANT TO THIS AGREEMENT SHALL BE
SUBJECT TO WITHHOLDING OF APPLICABLE INCOME AND EMPLOYMENT TAXES.


(G)   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEPARATE COUNTERPARTS,
ANY ONE OF WHICH NEED NOT CONTAIN SIGNATURES OF MORE THAN ONE PARTY, BUT ALL OF
WHICH TAKEN TOGETHER WILL CONSTITUTE ONE AND THE SAME AGREEMENT.


(H)   HEADINGS.  THE HEADINGS OF THE ARTICLES AND SECTIONS HEREOF ARE INSERTED
FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE A PART HEREOF NOR TO
AFFECT THE MEANING THEREOF.


(I)    NON-PUBLICATION.  THE PARTIES MUTUALLY AGREE NOT TO DISCLOSE THE TERMS OF
THIS AGREEMENT EXCEPT TO THE EXTENT THAT DISCLOSURE IS MANDATED BY APPLICABLE
LAW, STANDARD OR REQUIRED CORPORATE REPORTING, OR DISCLOSURE IS MADE TO THE
PARTIES’ RESPECTIVE ADVISORS AND AGENTS (E.G., ATTORNEYS, ACCOUNTANTS) OR
IMMEDIATE FAMILY MEMBERS.


(J)    CONSTRUCTION OF AGREEMENT.  IN THE EVENT OF A CONFLICT BETWEEN THE TEXT
OF THE AGREEMENT AND ANY SUMMARY, DESCRIPTION. OR OTHER INFORMATION REGARDING
THE AGREEMENT, THE TEXT OF THE AGREEMENT SHALL CONTROL.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

IMAGEWARE SYSTEMS, INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

EMPLOYEE:

 

 

Signature

 

 

 

 

 

Printed Name

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

RELEASE AGREEMENT

 

 

I understand that my employment with Imageware Systems, Inc. (the “Company”)
terminated effective _____________________, ____ (the “Separation Date”).  The
Company has agreed that if I choose to sign this Release Agreement (“Release”),
the Company will pay me certain severance benefits (minus standard withholdings
and deductions) pursuant to the terms of the Severance and Change of Control
Agreement between myself and the Company, dated ________ (the “Agreement”).  I
understand that I am not entitled to such benefits unless I sign this Release
and it becomes fully effective.  I understand that, regardless of whether I sign
this Release, the Company will pay me all of my accrued salary and vacation
through the Separation Date, to which I am entitled by law.

In consideration for the severance benefits I am receiving under the Agreement,
as described therein, I hereby generally and completely release the Company, its
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Agreement.  This general release
includes, but is not limited to: (1) all claims arising out of or in any way
related to my employment with the Company or the termination of that employment
or the services I provided to Imageware, Inc.; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, unit, unit options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended).  Notwithstanding anything contained in
this Release, nothing herein shall release the parties’ rights under this
Release and my right (if any) to indemnification granted by any act or agreement
of the Company, state or federal law or policy of insurance or any claims for
severance benefits under the Agreement.

In releasing claims unknown to me at present, I am waiving all rights and
benefits under Section 1542 of the California Civil Code, and any law or legal
principle of similar effect in any jurisdiction:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

 

12

--------------------------------------------------------------------------------


 

I understand this Release will not be effective until the ADEA Effective Date,
defined below.  I acknowledge that I am knowingly and voluntarily waiving and
releasing any rights I may have under the ADEA.  I also acknowledge that the
consideration given for the waiver in the above paragraph is in addition to
anything of value to which I was already entitled.  I have been advised by this
writing, as required by the ADEA that:  (a) my waiver and release do not apply
to any claims that may arise after my signing of this Release; (b) I should
consult with an attorney prior to signing this Release; (c) I have twenty-one
(21) days within which to consider this Release (although I may choose to
voluntarily sign this Release earlier); (d) I have seven (7) days after I sign
this Release to revoke it; and (e) this Release will not be effective until the
eighth day after this Release has been signed by me (the “ADEA Effective Date”).

 

                I accept and agree to the terms and conditions stated above:

 

 

 

 

 

 

Date

 

Charles AuBuchon

 

 

 

13

--------------------------------------------------------------------------------